Exhibit 10.4

 

(Form of)

 

RESTRICTED STOCK UNIT AGREEMENT

 

AGREEMENT dated as of                  between SEALED AIR CORPORATION, a
Delaware corporation (the “Corporation”), and                               
(the “Employee”).

 

The Employee is now in the employ of the Corporation or one of its Subsidiaries
and has been selected by the Organization and Compensation Committee (the
“Committee”) of the Board of Directors of the Corporation as an employee who is
in a position to make a significant contribution to the growth and success of
the Corporation.  Pursuant to the 2005 Contingent Stock Plan of Sealed Air
Corporation, the Corporation desires to provide an incentive to the Employee
which will permit him or her to share directly in the growth of the Corporation
and to further identify his or her interests with those of the stockholders of
the Corporation.

 

NOW, THEREFORE, the Corporation and the Employee mutually agree as follows:

 

Section 1.  Grant of Restricted Stock Units

 

Subject to the terms, conditions and restrictions set forth elsewhere in this
Agreement, the Corporation hereby grants to the Employee a grant of *        *
Restricted Stock Units.  The Restricted Stock Units are granted under the 2005
Contingent Stock Plan of Sealed Air Corporation (as amended and in effect from
time to time, the “Plan”), and the grant is subject to the provisions of the
Plan, which is made a part of this Agreement, as well as to the provisions of
this Agreement.  All capitalized terms have the meanings set forth in the Plan
unless otherwise specifically provided in this Agreement.

 

Section 2.  Period of Restriction and Forfeiture of Restricted Stock Units

 

The Period of Restriction applicable to the Restricted Stock Units granted under
this Agreement begins on the date of this Agreement and ends on the third
anniversary of that date, except that the Period of Restriction shall end
earlier upon termination of employment following a Change in Control in the
circumstances described in Section 7 (iii) of the Plan. 

 

--------------------------------------------------------------------------------


 

During the Period of Restriction, the Restricted Stock Units granted under this
Agreement shall be forfeited on the Date of Termination of the Employee with the
Corporation or any of its Subsidiaries other than as a result of the Employee’s
death or Disability.  No later than 90 days following the Date of Termination,
the Committee may determine not to seek forfeiture of all or part of the
Restricted Stock Units and to permit the Restricted Stock Units to vest
immediately (in whole or in part) or to continue to vest during the remainder of
the original Period of Restriction subject to satisfaction of conditions
specified by the Committee.  Until the end of the applicable Period of
Restriction or the earlier occurrence of the Employee’s death or Disability,
neither the Restricted Stock Units nor any interest in this Agreement or the
shares of Common Stock to be issued upon vesting of the Restricted Stock Units
shall be sold, transferred, pledged or encumbered.

 

Section 3.  Effect of Forfeiture

 

The Employee shall have no further rights with respect to Restricted Stock Units
that are forfeited from and after the date of forfeiture.

 

Section 4.  Issuance of Shares of Common Stock Upon Vesting

 

At the end of the Period of Restriction or at the earlier occurrence of the
Employee’s death or Disability, provided that the Restricted Stock Units have
not been forfeited previously, the Corporation shall issue and deliver to the
Employee (or to the Employee’s estate, in the event of the Employee’s death)
either a certificate or certificates or a statement in book entry form
representing one share of the Corporation’s Common Stock, par value $0.10 per
share(“Common Stock”), for each Restricted Stock Unit that has vested.

 

Section 5.  Ownership Rights

 

During the Period of Restriction, the Employee shall not be entitled to voting
rights with respect to the Restricted Stock Units covered by this Agreement, nor
to the right to receive cash dividends unless the Committee should provide in
its sole discretion that such Restricted Stock

 

2

--------------------------------------------------------------------------------


 

Units shall receive dividend equivalents payable in cash if a record date for
payment of cash dividends payable on outstanding shares of Common Stock occurs
prior to the issuance of shares of Common Stock with respect to the Restricted
Stock Units covered by this Agreement.

 

Section 6.  Securities and Other Regulations

 

The Corporation shall not be required to deliver any shares of Common Stock upon
vesting of any Restricted Stock Units or to take any other action until the
requirements of any federal, state or foreign securities law, rules or
regulations or other applicable laws or rules (including the rules of any
securities exchange) as may be determined by the Corporation to be applicable
are satisfied.

 

Section 7.  Registration of Shares

 

The Corporation shall be under no obligation to register any shares of Common
Stock issued or to be issued with respect to the Restricted Stock Units covered
by this Agreement under the Securities Act of 1933.

 

Section 8.  No Rights in Common Stock

 

Following vesting, the Employee shall not have any interest in or be entitled to
any voting rights or dividends or other rights or privileges of stockholders of
the Corporation with respect to any shares of Common Stock to be issued with
respect to the Restricted Stock Units granted under this Agreement until such
shares of Common Stock are actually issued to the Employee and then only from
the date the Employee becomes the record owner thereof.

 

Section 9.  Adjustments

 

In the event of changes in corporate capitalization, such as a stock dividend,
split-up, combination of shares, or reclassification, or a corporate
transaction, such as a merger, consolidation, separation, including a spin-off,
or other distribution of stock or property of the Corporation, any
reorganization, or any partial or complete liquidation of the Corporation after
the date of this Agreement and before shares of Common Stock are issued with
respect to the

 

3

--------------------------------------------------------------------------------


 

Restricted Stock Units covered by this Agreement, appropriate adjustments shall
be made by the Committee as to the number and class of shares that may be issued
under the Plan and in the number and class of and/or price of shares subject to
outstanding grants made under the Plan, including the Restricted Stock Units
covered by this Agreement, as may be determined to be appropriate and equitable
by the Committee, in its sole discretion, to prevent dilution or enlargement of
rights.

 

Section 10.  Action by Corporation

 

Neither the existence of this Agreement nor the grant of Restricted Stock Units
under this Agreement shall impair the right of the Corporation or its
stockholders to make or effect any of the adjustments, recapitalizations or
other changes in the Common Stock referred to in Section 9, any change in the
Corporation’s business, any issuance of debt obligations or stock by the
Corporation or any grant of options with respect to stock of the Corporation.

 

Section 11.  Corporation’s Right to Terminate Employment

 

Nothing contained in this Agreement shall confer upon the Employee a right to
continue in the employ of the Corporation or any of its Subsidiaries or
interfere in any way with the right of the Corporation or any of its
Subsidiaries to terminate the employment of the Employee at any time, whether
with or without cause.

 

Section 12.  Not a Contract of Employment; No Acquired Rights

 

Neither the Plan nor this Agreement shall be deemed to be a contract of
employment between the Corporation or any of its Subsidiaries and the Employee. 
The grant of Restricted Stock Units and the right to acquire shares of Common
Stock under the Plan upon vesting does not create any obligation on the part of
the Corporation or the Employee’s employer to make additional grants in the
future and shall not constitute an acquired labor right for purposes of any
foreign law.  The Employee recognizes the absolute right of his or her employer
and of the Corporation to amend or cancel the Plan at any time subject to the
terms of the Plan without

 

4

--------------------------------------------------------------------------------


 

thereby incurring any liability to the Employee.

 

Section 13.  Effect on Compensation

 

The grant of Restricted Stock Units under this Agreement shall not be deemed to
be a part of the Employee’s salary or compensation for purposes of determining
the Employee’s payments or benefits under any benefit plan, severance program or
severance pay law of the Corporation, any Subsidiary or any country.  Neither
the Plan nor the grant of Restricted Stock Units under the Agreement shall
afford the Employee any additional right to severance payments or other
termination awards or compensation under any foreign law as a result of the
termination of the Employee’s employment for any reason whatsoever.

 

Section 14.  Tax-Related Items

 


REGARDLESS OF ANY ACTION THE CORPORATION OR THE EMPLOYEE’S EMPLOYER TAKES WITH
RESPECT TO ANY OR ALL INCOME TAX, PAYROLL TAX OR OTHER TAX-RELATED WITHHOLDING
(TAX-RELATED ITEMS), THE EMPLOYEE ACKNOWLEDGES THAT THE ULTIMATE LIABILITY FOR
ALL TAX-RELATED ITEMS OWED BY THE EMPLOYEE IS AND REMAINS THE EMPLOYEE’S
RESPONSIBILITY AND THAT THE CORPORATION AND/OR THE EMPLOYEE’S EMPLOYER (I) MAKE
NO REPRESENTATIONS OR UNDERTAKINGS REGARDING THE TREATMENT OF ANY TAX-RELATED
ITEMS IN CONNECTION WITH ANY ASPECT OF THE GRANT OF RESTRICTED STOCK UNITS,
INCLUDING THE GRANT AND VESTING OF THE RESTRICTED STOCK UNITS, THE SUBSEQUENT
SALE OF SHARES OF COMMON STOCK ISSUED FOLLOWING THE END OF THE PERIOD OF
RESTRICTION AND THE RECEIPT OF ANY DIVIDENDS OR DIVIDEND EQUIVALENTS; AND
(II) DO NOT COMMIT TO STRUCTURE THE TERMS OF THE GRANT OR ANY ASPECT OF THE
RESTRICTED STOCK UNITS TO REDUCE OR ELIMINATE THE EMPLOYEE’S LIABILITY FOR
TAX-RELATED ITEMS.  IF THE CORPORATION DETERMINES THAT IT AND/OR THE EMPLOYEE’S
EMPLOYER MUST WITHHOLD ANY TAX-RELATED ITEMS AS A RESULT OF THE EMPLOYEE’S
PARTICIPATION IN THE PLAN, THE EMPLOYEE AGREES AS A CONDITION OF THE GRANT OF
THE RESTRICTED STOCK UNITS TO MAKE ARRANGEMENTS SATISFACTORY TO THE CORPORATION
AND/OR THE EMPLOYEE’S EMPLOYER TO ENABLE IT TO SATISFY ALL WITHHOLDING
REQUIREMENTS, INCLUDING, BUT NOT LIMITED TO, WITHHOLDING ANY APPLICABLE
TAX-RELATED

 

5

--------------------------------------------------------------------------------



 


ITEMS FROM THE PAY-OUT OF THE RESTRICTED STOCK UNITS.  IN ADDITION, THE EMPLOYEE
AUTHORIZES THE CORPORATION AND/OR THE EMPLOYEE’S EMPLOYER TO FULFILL ITS
WITHHOLDING OBLIGATIONS BY ALL LEGAL MEANS, INCLUDING, BUT NOT LIMITED TO:
WITHHOLDING TAX-RELATED ITEMS FROM THE EMPLOYEE’S WAGES, SALARY OR OTHER CASH
COMPENSATION THE EMPLOYEE’S EMPLOYER PAYS TO THE EMPLOYEE; WITHHOLDING
TAX-RELATED ITEMS FROM THE CASH PROCEEDS, IF ANY, RECEIVED UPON SALE OF ANY
SHARES OF COMMON STOCK RECEIVED FOLLOWING THE END OF THE PERIOD OF RESTRICTION
IN RESPECT OF THE RESTRICTED STOCK UNITS, AND AT THE TIME OF PAYMENT,
WITHHOLDING SHARES OF COMMON STOCK SUFFICIENT TO MEET MINIMUM WITHHOLDING
OBLIGATIONS FOR TAX-RELATED ITEMS.  THE CORPORATION MAY REFUSE TO ISSUE AND
DELIVER SHARES OF COMMON STOCK IN PAYMENT OF ANY EARNED RESTRICTED STOCK UNITS
IF THE EMPLOYEE FAILS TO COMPLY WITH ANY WITHHOLDING OBLIGATION.


 

Section 15.  Foreign Indemnity

 

The Employee agrees to indemnify the Corporation and each of its Subsidiaries
for the Employee’s portion of any social insurance obligations or taxes arising
under any foreign law with respect to the grant of Restricted Stock Units under
this Agreement, the end of the Period of Restriction, the issuance of Common
Stock with respect to the Restricted Stock Units, or the sale or other
disposition of such Common Stock.

 

Section 16.  Injunctive Relief

 

In addition to any other rights or remedies available to the Corporation as a
result of the breach of the Employee’s obligations hereunder, the Corporation
shall be entitled to enforcement of such obligations by an injunction or a
decree of specific performance from a court with appropriate jurisdiction and,
in the event that the Corporation is successful in any suit or proceeding
brought or instituted by the Corporation to enforce any of the provisions of
this Agreement or on account of any damages sustained by the Corporation by
reason of the violation by the Employee of any of the terms and conditions of
this Agreement to be performed by the Employee, the Employee agrees to pay to
the Corporation all costs and expenses including

 

6

--------------------------------------------------------------------------------


 

attorneys’ fees reasonably incurred by the Corporation.

 

Section 17.  Interpretation

 

The Employee agrees that all questions of interpretation and administration of
this Agreement shall be determined by the Committee in its sole discretion and
such determination shall be final, binding and conclusive upon him or her.  If
the Committee is not acting, its functions may be performed by the Board of
Directors of the Corporation, and each reference in this Agreement to the
Committee shall, in that event, be deemed to refer to the Board of Directors.

 

Section 18.  Severability

 

If any provision of this Agreement shall be held illegal, invalid or
unenforceable for any reason, such provision shall be fully severable, but shall
not affect the remaining provisions of this Agreement, and this Agreement shall
be construed and enforced as if the illegal, invalid, or unenforceable provision
had never been included.

 

Section 19.  Notices

 

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and, except as otherwise required herein, may be
delivered personally or by mail to the Corporation at 200 Riverfront Boulevard,
Elmwood Park, New Jersey 07407, attention of the Secretary of the Corporation,
or to the Employee at the address set forth below or at such other address as
either party may designate by notice to the other.

 

Section 20.  Successors

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of all successors of the Employee, including, without limitation, his or her
estate and the executors, administrators or trustees thereof, his or her heirs
and legatees and any receiver, trustee in bankruptcy or representative of his or
her creditors.

 

7

--------------------------------------------------------------------------------


 

Section 21.  Applicable Law

 

The Plan and this Agreement shall be construed, administered, regulated and
governed in all respects under and by the laws of the United States to the
extent applicable, and to the extent such laws are not applicable, by the laws
of the State of Delaware.

 

IN WITNESS WHEREOF, the parties have entered into this Restricted Stock Unit
Agreement as of the day and year first above written.

 

 

 

SEALED AIR CORPORATION

 

 

 

 

 

By

 

 

 

Chief Financial Officer

 

 

[Corporate Seal]

 

 

Attest:

 

 

 

Secretary

 

 

 

 

 

[L.S.]

 

Employee

 

 

 

Address of Employee:

 

 

 

 

 

 

 

 

Home Telephone No.

 

 

8

--------------------------------------------------------------------------------